        Case 1:21-cv-01089-BAM Document 5 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    DANIEL SLOVER,                                    Case No. 1:21-cv-01089-BAM
13                        Plaintiff,                    ORDER ON APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
14           v.                                         DIRECTING CLERK TO ISSUE
                                                        SUMMONS AND SCHEDULING ORDER
15    COMMISSIONER OF SOCIAL
      SECURITY,                                         (Doc. 4)
16
                          Defendant.
17

18

19          Pending before the Court is Plaintiff’s Long form application to proceed in forma

20   pauperis under 28 U.S.C. § 1915. Plaintiff has made the showing required by § 1915, and the

21   request to proceed in forma pauperis will be granted. 28 U.S.C. § 1915(a). Accordingly, IT IS

22   HEREBY ORDERED as follows:

23          1. Plaintiff’s application to procced in forma pauperis is GRANTED;

24          2. The Clerk of the Court is directed to issue new case documents, including the

25                Scheduling Order; and

26          3. The Clerk of the Court also is directed to issue summons and service shall proceed

27                under the Court’s E-Service program, with the Clerk delivering to the Commissioner

28                of Social Security Administration and the United States Attorney’s Office at their
                                                        1
       Case 1:21-cv-01089-BAM Document 5 Filed 08/16/21 Page 2 of 2


 1              designated email addresses, a notice of electronic filing of the action along with the

 2              summons and complaint.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     August 16, 2021                             /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
